                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA

 Juanita Wilson,
                                                )
                                                )
                                    Plaintiff,         C/A No.: 2:19-cv-2712-BHH
                                                )
                                                )
                     vs.
                                                )
                                                               ORDER
                                                )
 Wells Fargo,
                                                )
                                                )
                                 Defendant.
                                                )
 ___________________________________
                                                )
      This matter is before the Court for review of the Report and Recommendation of

United States Magistrate Judge Bristow Marchant, made in accordance with 28 U.S.C.

§ 636(b) and Local Rule 73.02 for the District of South Carolina. Plaintiff Juanita Wilson,

proceeding pro se, filed a complaint against Defendant Wells Fargo alleging violations

of the Fair Debt Collection Practices Act and the Fair Credit Reporting Act. (ECF No.

1). On November 8, 2019, the Magistrate Judge issued an order advising Plaintiff as to

the deficiencies of her complaint and directing Plaintiff to bring the case into proper form

by December 5, 2019. (ECF No. 8). The order stated that no process would issue until

Plaintiff had cured the specified deficiencies and further warned that failure to bring the

case into proper form within the time permitted by the order may result in the court

dismissing the case under Federal Rule of Civil Procedure 41. Id. Plaintiff did not bring

the case into proper form or otherwise respond to the order. Accordingly, on December

11, 2019, the Magistrate Judge issued a Report and Recommendation recommending

that this case be dismissed without prejudice and without issuance and service of

process pursuant to Rule 41. (ECF No. 11). The Report and Recommendation advised

Plaintiff as follows:

       If the Plaintiff satisfies the requirements for proceeding with this case as is
       set forth in the proper form Order within the time set forth for filing
       objections to this Report and Recommendation, the Clerk is directed to
       vacate this Report and Recommendation and return this file to the
         undersigned for further handling. [] However, if Plaintiff fails to do so, then
         at the end of the time for filing objections, the Clerk shall forward this
         Report and Recommendation to the District Judge for disposition.

(Id. at 2). On December 16, 2019, Plaintiff filed a motion construed by the Clerk’s Office

as a request to submit evidence.         (ECF No. 13).        Plaintiff has not filed a specific

objection to the Report and Recommendation, nor has she brought her complaint within

proper form.

         The Magistrate Judge makes only a recommendation to the Court. The

recommendation has no presumptive weight. The responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261, 270-71 (1976).

The Court is charged with making a de novo determination of those portions of the

Report to which specific objection is made, and the Court may accept, reject, or modify,

in whole or in part, the recommendation of the Magistrate Judge, or recommit the matter

with instructions. 28 U.S.C. § 636(b)(1). However, the Court need not conduct a de

novo review when a party makes only “general and conclusory objections that do not

direct the court to a specific error in the magistrate’s proposed findings and

recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). In the absence

of a timely filed, specific objection, the Magistrate Judge’s conclusions are reviewed

only for clear error. See Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310,

315 (4th Cir. 2005).

         Plaintiff has not filed an objection to the Report and Recommendation and the

deadline for doing so expired on December 30, 2019. To the extent Plaintiff’s motion to

submit     evidence    could   be   construed       as   an   objection   to   the   Report and

Recommendation, the Court finds that the motion asserts no challenge to the Magistrate

Judge’s findings, specific or otherwise. In the absence of specific objections to the

Magistrate Judge’s Report and Recommendation, this Court is not required to provide
                                                2
an explanation for adopting the recommendation. See Camby v. Davis, 718 F.2d 198,

199 (4th Cir. 1983). Indeed, “in the absence of a timely filed objection, a district court

need not conduct a de novo review, but instead must ‘only satisfy itself that there is no

clear error on the face of the record in order to accept the recommendation.’” Diamond

v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ.

P. 72 and advisory committee’s note).

      Here, because Plaintiff failed to file a specific objection, the Court has reviewed

the Magistrate Judge’s findings and recommendations for clear error. Finding none, the

Court agrees with the Magistrate Judge that Plaintiff’s complaint is subject to summary

dismissal for the reasons stated in the Report and Recommendation. Accordingly, the

Report and Recommendation is adopted and incorporated herein by reference and this

action is DISMISSED without prejudice and without issuance and service of process.

      IT IS SO ORDERED.

                                         /s/Bruce Howe Hendricks
                                         Bruce Howe Hendricks
                                         United States District Judge

January 2, 2020
Charleston, South Carolina

                                        *****
                             NOTICE OF RIGHT TO APPEAL

      The parties are hereby notified that any right to appeal this Order is governed by
Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                            3
